Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This action is in response to the final office action filed on February 12, 2021. Claims 54 and 66-76 are currently pending. Claim 54 have been amended, claims 59-62 and 65 have been canceled and claim 76 have been amended by Applicants’ amendment filed on 2/12/2021. 
The examiner has previously acknowledged receiving a Declaration under 37 C.F.R. § 1.132 executed  by Dr. Fallon Noto (“Noto Decl. ”) and filed on 11/12/2020.
The terminal disclaimer filed on 2/12/2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 9,314,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Claims 54 and 66-76 are allowable.
Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a reproducible method to make transgenic rats having a Severe Combined Immunodeficiency (SCID) phenotype. The phenotype is a homozygous knock-out of both the Il2rg gene and the Rag2 gene that results in decreased or eliminated 112rg and Rag2 gene production activity, wherein the rat or its progeny has decreased levels of mature T cells, B-cells 
The Declaratory evidence executed by Dr. Fallon Noto, who is not one of the inventors, demonstrates the superior properties and advantages of an immunodeficient rat with homozygous disruptions in the Il2rg and Rag2 genes, referred to as an "SRG rat". The Noto Decl. states,
 “the SRG rat exhibits a superior ability to support: (a) faster tumor growth kinetics;
(b) development of larger tumors, ( c) dmg efficacy studies, ( d) patient-derived xenografts and (e) bacterial infection of human skin xenografts, while (f) showing minimal signs of graft vs. host disease of human skin engraftments. These abilities are striking and enhanced, particularly when compared to immunodeficient R2G2 and NSG mice. The differences likely arise due to surprisingly different consequences of deleting Il2rg and Rag2 genes on the immune system of the rat compared to the mouse”. (paragraph 18). 

Support for Rag2 -/- rats and Rats deficient in Il2rg of homozygous phenotype where the phenotype is susceptibility to Severe Combined Immunodeficiency (SCID) is found in Table 3 of the Specification, at  paragraph [0217].  
	Support for combinations of SCID genes which is one of several known SCID genes including Rag1, Rag2, Dclre1c, Nhej1, Jak3, Il7r, Ptprc, Cd3d, Cd3e, Il2rg, Prkdc, Sirpa, Foxn1 is found at paragraphs [0074]-[0075] and [0079] and for targeting more than one gene at paragraph [0120] “It is understood that simultaneous targeting of more than one gene may be utilized for the development of "knock-out rats" (i.e., rats lacking the expression of a targeted gene product)” [emphasis added].
Support for knock-out 112rg and Rag2 genes that results in decreased or eliminated 112rg and Rag2 gene product activity is found in paragraph [0087],  “The term gene disruption as used herein refers to a gene knock-out or knock-down in which an insertional mutagen is integrated into an endogenous gene thereby resulting expression of a fusion transcript between endogenous exons and sequences in the insertional mutagen”, and at paragraph [0105], “a homozygous gene mutation or mutation of multiple genes required cumulatively to achieve a phenotype. The methods are used to create knock-outs, knock-downs, and other modifications in the same cell or organism”.[emphasis added].

Withdrawn Objection Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112- Second Paragraph
In view of Applicants’ amendment of claim 54, and cancelation of claims 59-62 and 65, the rejection of claims 54-75 under 35 U.S.C. 112, second paragraph has been withdrawn.
Double Patenting
In view of Applicants’ terminal disclaimer over US Patent 9,314,005, the rejection of claims 54 and 66-76  on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US Patent 9,314,005 in view of Shultz et al., (Nature reviews 207; pp.118-130) has been withdrawn.  
Conclusion
Claims 54 and 66-76 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633